March 1, 1900. The opinion of the Court was delivered by
This is an appeal from an order of the Circuit Court confirming the taxation by the clerk of an item of $39.10 as a disbursement for printing "points and authorities" for respondents on the former appeal in this case. Appellant alleges error in allowing this as a necessary disbursement, when the argument itself showed that it contained much more than the "points" required by the rules of the Supreme Court to be printed. The printed matter amounted to forty-six pages. The clerk, in his order allowing the disbursement, said: "The printed matter was placed in my hands, and I find it quite a lengthy paper, but it is almost impossible for me to differentiate between `points and authorities' and extended argument, as I do not feel able to say whether the argument is an extended one or not." Judge Buchanan, in confirming the clerk's taxation, said: "The spirit of the rules and statutes was not to restrict the respondent or appellant to a mere skeleton statement of the propositions of law and fact relied upon, with a citation of authorities, but a full statement of each proposition of law and facts relied upon, together with a citation of authorities in support thereof, is permissible thereunder, such as is necessary to put the Court in possession of the case before it. Measured by this standard, the respondents are entitled to recover as a necessary disbursement the amount paid by *Page 337 
them or their attorney for printing the `points and authorities' for said respondents." Code, sec. 326, authorizes the clerk to insert in the judgment as a disbursement, "the expense of printing the papers for any hearing where required by a rule of the Court." The rules of Court, except as provided in sec. 343 of the Code of Civil Procedure, require the printing of points and authorities. Finley v. Cudd, 45 S.C. 88. Rule IX. provides what the points referred to in Rule VIII. shall contain, viz: (1) "a brief statement of the nature of the action and defenses, and the nature of the question brought up by appeal;" (2) "and shall set forth the propositions of law and fact relied on;" (3) "and a note of the authorities;" (4) "and reference by folio to the evidence when an examination of the evidence is necessary." From the nature of the case and practical difficulties in the way of applying any exact or mathematical rule of measurement some liberality must be indulged in determining whether the printed matter comes within the rule above. The power to make clear and brief statement is not a very common possession, and there is great difficulty in fixing a standard. As the Circuit Court said, the rule permits a "full statement of each proposition of law and fact relied upon," which may include a statement of the reasons therefor. A "note of authorities" is not necessarily limited to a mere reference to book and page or section, or to case, volume and page, but may fairly include a brief statement of the point decided, or a brief quotation therefrom, showing the principle decided or stated. And since, under the Constitution of 1895, this Court in equity cases on proper exceptions is required to consider the evidence with a view to ascertain whether the preponderance is against the finding of the Circuit Court, we do not see why the attorney in stating his propositions of fact and reasons therefor may not make a summary of what each witness testifies with reference to the folios, where it may be found in detail. There was no evidence before the clerk of the Circuit Court pointing out wherein the printed matter in question violated the foregoing statement of the *Page 338 
general rules governing, beyond a presentation of the printed matter itself, which contains forty-six pages. Appellant does not specify wherein the printed matter violates the rule, and this Court upon examination cannot say with certainty what, if any, portion of such printing expense should have been disallowed, as in violation of the foregoing rule.
The judgment of the Circuit Court is affirmed.
MR. JUSTICE POPE concurs in result.